                  Case 1-18-45417-ess                    Doc 56          Filed 12/03/19         Entered 12/03/19 21:40:13


 Information to identify the case:
 Debtor 1              Kamil Cadet                                                             Social Security number or ITIN   xxx−xx−3118
                       First Name   Middle Name    Last Name                                   EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                      Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                               EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court             Eastern District of New York
                                                                                               Date case filed for chapter 13 9/20/18
 Case number:          1−18−45417−ess




               NOTICE OF NO FINANCIAL MANAGEMENT CERTIFICATE AND/OR
               CERTIFICATION REGARDING DOMESTIC SUPPORT OBLIGATIONS


NOTICE IS HEREBY GIVEN THAT:

The above−named debtor(s) has not filed a Certification About a Financial Management Course or Official Form 423
in accordance with Bankruptcy Rules 1007(c) and/or Certification Regarding Domestic Support Obligations
pursuant to 11 U.S.C. Section 1328(a).

Unless the aforementioned Certificates are filed by December 18, 2019, this case may be closed with no discharge of
debtor(s) having been entered.

Notice is further given that:

If the debtor(s) subsequently file(s) a Motion to Reopen the case to allow for the filing of the Certification About a
Financial Management Course, the debtor(s) must pay the full filing fee due for filing such a motion.


 Dated: December 3, 2019


                                                                                     For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnfcer13.jsp [Notice of No Certification About a Financial Management Course rev. 02/01/17]
